Ryland, Judge.
This case presents the same question as the case of Thomas v. Wyatt, just decided, and to the opinion in the case of Wyatt we refer. The same character of proof was offered and for the same purpose. The court erred in rejecting the testimony offered by defendant; and for this error alone its judgment is reversed; this court holding that a patent for land to a fictitious person, not in existence; carries no title-vests no interest in any one;
Judge Scott concurring ;
reversed and remanded.